PER CURIAM.
Affirmed. Appellant, Hector Padrón, appeals a trial court order denying his motion for post-conviction relief under rule 3.850, Florida Rules of Criminal Procedure. We affirm the order of the trial court based upon the finding that appellant’s motion was insufficient on its face. Robinson v. State, 516 So.2d 20 (Fla. 1st DCA 1987); Finney v. State, 502 So.2d 519 (Fla. 3d DCA 1987); Tedder v. State, 495 So.2d 276 (Fla. 5th DCA 1986); Williams v. State, 418 So.2d 1218 (Fla. 1st DCA 1982).